DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-7, 91, and 94 have been cancelled.  Claims 76, 78, 79, 82, 89, 92, 95-97, and 105 have been amended.  Claims 106 and 107 are new.
	 Claims 76-90, 92, 93, and 95-107 are pending and under examination.

2.	All rejections pertaining to claims 91 and 94 are moot because the claims were cancelled with the reply filed on 10/12/2021.
 	The objections to claims 78, 79, 82, 89, and 92 are withdrawn in response to the amendments filed on 10/12/2021.
	The rejection of claims 76-90, 92, 93 and 97-105 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to delete the term “comprising” from claim 76 and to define that the cationic ionizable lipid is a dendron or dendrimer.
	The rejection of claims 95 and 96 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to make the claims dependent upon claim 76.
The rejections of claims 95-97 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to include the term ”dendron” in claim 76 and to claim 97 to recite the range of 10 to about 45%.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 76-90, 92, 93, and 95-107 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PNAS, 2016, 113: 520-525; cited on the IDS filed on 3/22/2021), in view of both Li et al. (Nano Lett., 2015, 15: 8099-8107) and Guild et al. (PGPUB 2013/0195967), as evidenced by Sundaram et al. (Chem. Sci., 2014, 5: 200-205).
Zhou et al. teach lipid nanoparticles (LPNs) comprising the ionizable dendrimer 5A2-SC8, the phospholipid DSPC, cholesterol, and PEG2000-lipid at a molar ratio of 50:38:10:2 and using the nanoparticles to intravenously deliver therapeutic miRNA or siRNA to the liver of a subject in need of therapy; the weight ratio between the mi/siRNA and the dendrimer is 1:25 and the nanoparticles are delivered via intravenous injection (claims 76, 97-101, and 103-105) (see p. 521, Fig. 1; paragraph bridging p. 521 and 522; p. 522, column 2, first full paragraph; p. 523-524; see the attached Supporting in vivo studies, In vivo toxicity evaluation and Let-7g therapeutic studies, and Fig. S26).  As evidenced by Fig. S26, 5A2-SC8 comprises a polyamine core having tertiary amines and 5 branches each comprising 2 ester bonds (i.e., is biodegradable) and each carrying a terminal diacyl lipophilic group (claims 76, 93, 95, 96, 106, and 107).  As evidenced by Sundaram et al., tertiary amines are cationic at physiological pH (see Abstract; p. 201, Scheme 1).  Thus, 5A2-SC8 comprises an amino group which is cationic at physiological pH as recited in claim 92.
Zhou et al. do not teach mRNA nor do they teach that 5A2-SC8 is used at a molar percentage of less than 40% and cholesterol is used at a molar percentage between 15 and 60% (claims 76, 77, 102, and 105).  Li et al. teach that LNPs developed for siRNA delivery could be optimized via routine experimentation to make them suitable for mRNA delivery in vivo.  Li et al. teach that, compared to LNPs formulated for siRNA delivery, optimal mRNA delivery requires lower amounts of ionizable lipid (molar percentage less than 40%) and increased cholesterol levels (molar percentage of 40%).  Li et al. teach using LNPs to deliver mRNAs for protein replacement therapy (see Abstract; p. 8100-8103; paragraph bridging p. 8104 and 8105).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and optimize the LNPs of Zhou et al. for mRNA delivery as taught by Li et al., to achieve the predictable result of obtaining a composition suitable for protein replacement therapy when protein replacement therapy was needed.  By doing so, one of skill in the art would have also optimized the ratio between mRNA and 5A2-SC8 (claim 90).  It is noted that no evidence has been presented that the selection 
Furthermore, Guild et al. teach that urea cycle disorders (genetic disorders characterized by non-functional urea cycle enzymes and liver damage) could be treated via the repeated administration of mRNAs encoding functional urea cycle enzymes, wherein administration could be intravenous (see [0007]-[0012]; [0035]; [0071]; [0073]; [0076]; [0084]-[0085]; [0091]; [0094]; [0134]-[0135]).  One of skill in the art would have found obvious to use the optimized LNPs of Zhou et al. to intravenously deliver an mRNA encoding a functional urea cycle enzyme to a subject affected by a urea cycle disorder to achieve the predictable result of treating the disorder by expressing the functional enzyme in the liver of the subject (claims 78-88).  
With respect to claim 89, the method taught by the cited prior art must necessarily result in at least 40% of hepatocytes expressing the mRNA because all that is required to achieve such is to administer the LPNs to the subject.  The instant specification does not teach more than this.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	It is noted that, in the interview summary of 10/7/2021, the examiner indicated that the rejection over Zhou is going to be withdrawn because Zhou does not teach a degradable dendrimer.  However, upon further review of Zhou, the examiner concluded 
Thus, the rejection is maintained.

The arguments addressing Zhou and Li individually are not found persuasive because neither Zhou not Li has to teach each and every claim limitation.

	The argument that Li does not provide the motivation to use Zhou’s formulation for mRNA delivery is not found persuasive because Li does teach using LNPs to deliver mRNA for protein replacement therapy.  Thus, using Zhou’s LNPs for mRNA delivery is rendered obvious by Li.  Apart from an argument, the applicant did not provide any evidence to the contrary.

	The applicant argues that there is no assertion in the Office action that either Guild or Sundaram cures the deficiencies of Zhou and Li.
This is not found persuasive.  There is no need for such an assertion because there is no deficiency to be cured in the combined teachings of Zhou and Li.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (specifically, including the new claims 106 and 107 in the grounds for THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ILEANA POPA/Primary Examiner, Art Unit 1633